          Case 1:17-cr-00630-ER Document 145 Filed 10/09/19 Page 1 of 1




                                                                   October 8, 2019

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:    United States v. Mark S. Scott,                                    Oct. 9, 2019
               S6 17 Cr. 630(ER)


Dear Judge Ramos:

       Pursuant to discussions with the Government, Mr. Scott requests that the Exhibits filed in
conjunction with last night’s filing (Exhibit A: Dckt 140_1; Exhibit B: Dckt 140_2; Exhibit C:
Dckt 140_3; Exhibit D: Dckt 140_4; Exhibit E: Dckt_5) be placed under seal. We emailed the
complete submission to chambers last night, and we are happy to provide a hard copy if requested.


                                                           Respectfully Submitted,

 ________________________                                  /s Arlo Devlin-Brown
The request
 Edgardo     for sealing
          Ramos,         the exhibits is
                    U.S.D.J.                               Arlo Devlin-Brown
GRANTED. The Clerk of the Court is
 The application
respectfully      is ___granted
             directed  X remove Exhibits 1-5
                      to                                   David M. Garvin
                       ___denied
in Doc. 140 from the docket.                               DAVID M. GARVIN, P.A.
                                                           200 SOUTH BISCAYNE BLVD.
_________________________                                  SUITE 3150
Edgardo Ramos, U.S.D.J.                                    MIAMI, FL 33131
Dated:__________
      Oct.Oct.
           9, 2019
               9, 2019
New York, New York 10007


cc:     Government Counsel
